Citation Nr: 0513023	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  04-25 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
August 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to TDIU.  The veteran subsequently perfected this 
appeal.  

Correspondence received in September 2002 indicates the 
veteran was seeking an increased rating for each of his 
service-connected disabilities.  On review, it does not 
appear that the veteran's claims for increase have been 
adjudicated.  The Board does not consider the claims for 
increase inextricably intertwined with the claim for TDIU 
because as explained below, the veteran currently meets the 
schedular requirements for TDIU.  Consequently, the Board 
refers these matters to the RO for the appropriate action.  

In April 2005, the Board granted a motion to advance the 
veteran's case on its docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims folder contains a VA Form 21-22 appointing the 
Veterans of Foreign Wars of the United States (VFW) as the 
veteran's representative effective June 1995.  In September 
2002, a VA Form 22a appointing R. Edward Bates as the 
veteran's representative was submitted.  This submission 
effectively revoked the June 1995 appointment.  See 38 C.F.R. 
§ 20.607 (2004) (an appropriate designation of a new 
representative will automatically revoke any prior 
designation of representation).  Effective July 28, 2003, 
VA's Office of General Counsel canceled the accreditation of 
Mr. Bates to represent claimants for VA benefits.  In 
connection with the current appeal, VFW submitted a VA Form 
646, an Informal Hearing Presentation, and a Motion to 
Advance on the docket on the veteran's behalf.  On review, 
however, it does not appear that the claims folder contains a 
current power of attorney for the VFW.  Thus, the RO should 
clarify representation.

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim. See 38 U.S.C.A. §§ 5102, 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In October 2002, the RO sent the veteran a letter advising 
him that it would help him get the evidence to support his 
claim for TDIU.  The letter, however, did not specifically 
advise the veteran of the evidence necessary to substantiate 
his claim.  Consequently, the RO should issue the appropriate 
content-complying notice.  

The veteran contends he is unemployable due to his service-
connected disabilities.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16(a) (2004).  

The veteran currently is service-connected for a duodenal 
ulcer (10 percent); scar, gunshot wound to head (10 percent); 
and pseudoaneurysm, right femoral artery (60 
percent)(disability determined to be the result of medical or 
surgical treatment under 38 U.S.C.A. § 1151).  The veteran's 
combined evaluation is 70 percent from January 28, 1992 and 
thus, he meets the schedular requirements under 38 C.F.R. 
§ 4.16(a).  

The veteran indicated that he has not worked since 
approximately 1990.  In addition to his service-connected 
disabilities, the veteran has various nonservice-connected 
disabilities including coronary artery disease and 
hypertension.  The claims folder does not contain any medical 
opinions regarding the impact of service-connected 
disabilities versus nonservice-connected disabilities on 
employment.  Argument presented in September 2004 and April 
2005 suggests that a VA examination is necessary.  On review, 
the Board agrees that an examination is warranted to 
determine whether the veteran is unemployable due to his 
service-connected disabilities.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  

Accordingly, this case is REMANDED as follows:

1.  The RO should determine whether there 
is a current power of attorney in favor 
of VFW.  If not, the veteran should be 
advised the claims folder does not 
contain a current VA Form 21-22 and that 
if he wishes to appoint a veterans' 
service organization or private attorney 
as his representative, he should submit 
the appropriate VA Form 21-22 or VA Form 
22a.  

2.  The RO must send the veteran a 
letter:

(a) Advising him of the evidence 
necessary to substantiate a claim for 
TDIU;
 
(b) Notifying him of the information and 
evidence he is responsible for providing; 

(c) Notifying him of the evidence that VA 
is responsible for obtaining; and

(d) Requesting that he provide any 
evidence in his possession that pertains 
to his claim.  

3.  The veteran should be scheduled for a 
VA examination to determine the impact of 
his service-connected disabilities 
(duodenal ulcer; scar, gunshot wound to 
the head; and pseudoaneurysm, right 
femoral artery) on employability.  The 
examiner is specifically requested to 
provide an opinion as to whether the 
veteran's service-connected disabilities 
render him unable to work or unemployable 
for VA compensation purposes.  To the 
extent possible, the examiner should 
distinguish the impact of the veteran's 
service-connected disabilities on 
employment from the impact of his 
nonservice-connected disabilities on 
employment.  If unable to distinguish, 
the examiner should so state.

All findings, and the reasons and bases 
therefore, should be set forth in detail.  
The claims folder must be available for 
review in conjunction with the 
examination.  

4.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for entitlement to TDIU.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



